NUMBER 13-15-00168-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE ERNESTO LUGO,
INDIVIDUALLY, and LOVING
TOUCH ADULT DAY CARE, INC.,                                              Appellants,

                                           v.

IRENE GARZA,                                                              Appellee.


               On appeal from the County Court at Law No. 6
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Memorandum Opinion Per Curiam

      Appellants, Jose Ernest Lugo, Individually, and Loving Touch Adult Day Care, Inc.,

perfected an appeal from a judgment entered by the County Court at Law No. 6 of Hidalgo

County, Texas, in cause number CL-14-3875-F. Appellants have filed an unopposed

motion to dismiss the appeal and request that this Court dismiss the appeal.
       The Court, having considered the documents on file and appellants’ unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See

TEX. R. APP. P. 42.1(a). Appellants’ motion to dismiss is granted, and the appeal is

hereby DISMISSED.       Costs will be taxed against appellants.       See TEX. R. APP. P.

42.1(d) ("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellants’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                  PER CURIAM

Delivered and filed the
22nd day of October, 2015.




                                             2